DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2020 is being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 5/19/2022”. Applicant's amendments of claims 1-4, 6, 10,11,14,15,17-20 and submission of new claim 21 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-21 are pending wherein claims 1, 11 and 21 are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "adapted to be detachably connected to the cooling device" in lines 6 and 7 respectively.  This limitation renders the claim unclear since it is not clear how one object can be detachably connected to another object – it is either connected or detached (limitation is making contradictory statement). Additionally, Examiner notes that the Specification does not disclose that the soft coating can be attached or connected so that it can be detached at a later time. Examiner notes that [0008, 0009, 0012, 0014,0015, 0030,0033] of the specification disclose materials and the desired structural qualities of the soft coating. It is not disclosed in the specification that the soft coating is detached at any point. The main advantage of this soft coating is that it allows for bending and twisting movements in the power module as disclosed in [0030]. It is further noted that the soft coating can be either connected or detached – not both and also the structure of the power module would be different when the soft coating is attached vs when the soft coating is detached. Claims will need to be amended to reflect that the soft coating enables bending and twisting motion during the operation of the power module. It is further noted that this claim is being interpreted to mean that the limitation “detachably connected” is being interpreted as best understood to mean that the soft coating is comprised of materials listed in [0015] of the instant specification. 
Dependent claims 2-10, 12-20 are rejected due to their dependencies.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Silvennoinen et al (US 2015/0359143 A1 hereinafter Silven) in view of Nakahara et al (US 9,412,679 B1 hereinafter Nakahara).
Regarding Claim 1, Silven discloses in Fig 1: A power electronics module (1) comprising
a multiple of power electronic semiconductor chips [0003, 0025] incorporated in a housing, and
a heat transfer structure (2) having a surface which forms an outer surface of the power electronics module and is adapted to receive a surface of a cooling device (3), wherein the heat transfer structure comprises a metallic structure having a soft coating (2), wherein the power electronics module is adapted to be detachably connected to the cooling device [0017, 0026]. Examiner notes that since the soft coating comprises Indium and Tin which are also the same materials as disclosed by the Applicant in [0028], the soft coating disclosed by Silven is inherently capable of performing as the claimed soft coating.
Silven does not disclose that the multiple semiconductor chips in the power electronics module are incorporated in a housing.
However, Nakamura discloses that the multiple semiconductor chips (3, SM) in the power electronics module are incorporated in a housing (7) as shown in Fig 1.
References Silven and Nakahara are analogous art because they both are directed to power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Silven with the specified features of Nakahara because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Silven and Nakahara so that that the multiple semiconductor chips in the power electronics module are incorporated in a housing as taught by Nakahara in Silven’s device since, this would protect the semiconductor chips from external factors.

Regarding Claim 2, Silven and Nakahara disclose: The power electronics module according to claim 1, Silven discloses in Fig 1: wherein the soft coating (2) forms an outer surface of the power electronics module (See Fig 1) [0026].

Regarding Claim 7, Silven and Nakahara disclose: The power electronics module according to claim 1, Silven discloses in Fig 1: wherein the soft coating (2) comprises indium [0017].

Regarding Claim 8, Silven and Nakahara disclose: The power electronics module according to claim 1, Silven discloses in Fig 1: wherein the material of the soft coating (2) is indium-based, graphite-based, copper-based, tin-based or polymer material [0017].

Regarding Claim 9, Silven and Nakahara disclose: The power electronics module according to claim 1. Silven further discloses that the thickness of the soft coating is in the range of 50um-200um [0023].
 Silven does not specifically disclose: wherein the thickness of the soft material layer is in the range of 25 um to 350 um.
However, the Applicant has not disclosed that having the thickness of the soft material in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the thickness of the soft coating between the semiconductor chip and the heat sink determines the heat moving capability and the thickness of the package and thus the thickness of the soft coating would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “thickness of the soft coating” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 11, Silven discloses in Fig 1: A method of producing a power electronics module, the method comprising
providing a power electronics module (1) comprising multiple of power electronics semiconductor chips (1) and having a heat transfer structure having a surface which forms an outer surface of the power electronics module, and
applying a soft coating (2) to the outer surface of the provided power electronics module (1)
wherein the power electronics module is adapted to be detachably connected to a cooling device (3) [0017, 0026]. Examiner notes that since the soft coating comprises Indium and Tin which are also the same materials as disclosed by the Applicant in [0028], the soft coating disclosed by Silven is inherently capable of performing as the claimed soft coating.
Silven does not disclose that the multiple semiconductor chips in the power electronics module are incorporated in a housing.
However, Nakamura discloses that the multiple semiconductor chips (3, SM) in the power electronics module are incorporated in a housing (7) as shown in Fig 1.
References Silven and Nakahara are analogous art because they both are directed to power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Silven with the specified features of Nakahara because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Silven and Nakahara so that that the multiple semiconductor chips in the power electronics module are incorporated in a housing as taught by Nakahara in Silven’s device since, this would protect the semiconductor chips from external factors.

Regarding Claim 12, Silven and Nakahara disclose: The power electronics module according to claim 11, Silven discloses in Fig 1:  wherein the material of the soft coating (31) is indium-based, graphite-based, tin-based or polymer material [0028].

Regarding Claim 21, Silven discloses in Fig 1: A method of producing a power electronics assembly, the method comprising:
providing a power electronics module (1) comprising a plurality of power electronics semiconductor chips [0025] and having a heat transfer structure having a surface which forms an outer surface of the power electronics module 9See Fig 1); and
applying a soft coating (2) to the outer surface of the provided power electronics module (1),
wherein the method further comprises providing a cooling device (3), and connecting the power electronics module in a heat conductive manner to the cooling device by compressing the power electronics module against the cooling device [0030].
Silven does not disclose that the multiple semiconductor chips in the power electronics module are incorporated in a housing.
However, Nakamura discloses that the multiple semiconductor chips (3, SM) in the power electronics module are incorporated in a housing (7) as shown in Fig 1.
References Silven and Nakahara are analogous art because they both are directed to power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Silven with the specified features of Nakahara because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Silven and Nakahara so that that the multiple semiconductor chips in the power electronics module are incorporated in a housing as taught by Nakahara in Silven’s device since, this would protect the semiconductor chips from external factors.

Claims 3-5, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Silvennoinen et al (US 2015/0359143 A1 hereinafter Silven)  in view of Nakahara et al (US 9,412,679 B1 hereinafter Nakahara) and further in view of Ahangar et al (US 2011/0038122 A1 hereinafter Ahangar).
Regarding Claim 3 (14), Silven and Nakahara disclose: The power electronics module according to claim 2 (1). Silven further discloses multiple power electronic semiconductor chips [0025] and the bottom of the power electronics module comprises the soft coating (2).
 Silven does not disclose: wherein the power electronics module comprises a direct bonded copper structure having a top surface and a bottom surface, wherein the power electronic semiconductor chip is attached to the top surface of the direct bonded copper structure and the bottom surface of the direct bonded structure comprises the soft coating.
However, Ahangar in a similar power electronics module discloses in Fig 1: wherein the module comprises a direct bonded copper structure (10/12/14: 8) having a top surface and a bottom surface (See Fig 1), wherein the power electronic semiconductor chip (4)  is attached to the top surface of the direct bonded copper structure and the bottom surface of the direct bonded structure comprises the solder coating (16: to join to the heat spreader 18) [0022].
References Silven, Ahangar and Nakahara are analogous art because they both are directed to power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Silven and Nakahara with the specified features of Ahangar because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Silven, Ahangar and Nakahara so that the module comprises a direct bonded copper structure having a top surface and a bottom surface, wherein the power electronic semiconductor chip is attached to the top surface of the direct bonded copper structure and the bottom surface of the direct bonded structure comprises the soft coating.as taught by Ahangar in Silven’s and Nakahara’s device since, DBC substrates are one of the most commonly used substrates in semiconductor arts due to their mechanical and electrical properties.

Regarding Claim 4 (15), Silven and Nakahara disclose: The power electronics module according to claim 2 (1).
Silven and Nakahara do not disclose: wherein the power electronics module comprises a base plate and a surface of the base plate comprises the soft coating.
However, Ahangar in a similar power electronics module discloses in Fig 1: wherein the power electronics module comprises a base plate (14) and a surface of the base plate comprises the solder coating (16: to join to the heat spreader 18) [0022]. Note that base plate is being interpreted to mean a supporting structure to the power semiconductor chip (4).
References Silven, Ahangar and Nakahara are analogous art because they both are directed to power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Silven and Nakahara with the specified features of Ahangar because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Silven, Ahangar and Nakahara so that the power electronics module comprises a base plate and a surface of the base plate comprises the soft coating as taught by Ahangar in Silven’s and Nakahara’s device since, copper base plates are one of the most commonly used substrates in semiconductor arts due to their mechanical and thermal properties.

Regarding Claim 5 (16), Silven and Nakahara disclose: The power electronics module according to claim 2 (15).
Silven and Nakahara do not disclose: wherein the base plate is a copper base plate. 
However, Ahangar in a similar power electronics module discloses in Fig 1: wherein the base plate is a copper base plate (14) [0022]. Note that base plate is being interpreted to mean a supporting structure to the power semiconductor chip (4).
References Silven, Ahangar and Nakahara are analogous art because they both are directed to power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Silven and Nakahara with the specified features of Ahangar because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Silven, Ahangar and Nakahara so that the base plate is a copper base plate as taught by Ahangar in Silven’s and Nakahara’s device since, copper base plates are one of the most commonly used substrates in semiconductor arts due to their mechanical and thermal properties.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Silvennoinen et al (US 2015/0359143 A1 hereinafter Silven)  in view of Nakahara et al (US 9,412,679 B1 hereinafter Nakahara) and further in view of Adams et al (US 2006/0000591 A1 hereinafter Adams).
Regarding Claim 6(17), Silven and Nakahara disclose: The power electronics module according to claim 4(15). Silven discloses that the base plate 50 is made of copper.
Silven and Nakahara do not disclose: wherein the base plate comprises a layer of graphite inside the copper base plate.
However, Adams teaches in Fig 2 that the base plate (22) comprises a layer of graphite (40) inside the copper base plate [0007, 0009, 0023]
References Silven, Adams and Nakahara are analogous art because they both are directed to power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Silven and Nakahara with the specified features of Adams because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Silven, Adams and Nakahara so that the base plate is a copper base plate and comprises a layer of graphite inside the copper base plate as taught by Adams in Silven’s and Nakahara’s device since, this provides for a MMC (metal material composite) can be used to conduct heat away from the devices quickly.

Claims 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Silvennoinen et al (US 2015/0359143 A1 hereinafter Silven)  in view of Nakahara et al (US 9,412,679 B1 hereinafter Nakahara) and further in view of Kasztelan et al (US 2017/0117208 A1 hereinafter Kasztelan).
Regarding Claim 10(18, 19), Silven and Nakahara disclose: The power electronics module according to claim (7, 8, 9).
Silven and Nakahara do not disclose: wherein the soft coating further comprises diamond or graphite particles for enhancing thermal conductivity of the soft coating.
However, Kasztelan teaches in Fig 1 and [0053] that the thermal interface material formed between the semiconductor die (104) and the heat sink (112) comprises carbon particles (equated to graphite) to enhance thermal capability of the thermal interface material.
References Silven, Kasztelan and Nakahara are analogous art because they both are directed to power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Silven and Nakahara with the specified features of Kasztelan because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Silven, Kasztelan and Nakahara so that the soft coating comprises further diamond or graphite particles for enhancing thermal conductivity of the soft coating as taught by Kasztelan in Silven’s and Nakahara’s device since, this enhances the thermal conductivity between the semiconductor module and the heat sink.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Silvennoinen et al (US 2015/0359143 A1 hereinafter Silven)  in view of Nakahara et al (US 9,412,679 B1 hereinafter Nakahara) and further in view of Lee et al (US 2018/0040774 A1 hereinafter Lee).
Regarding Claim 13 (20), Silven and Nakahara disclose: The method according to claim 11 (12).
Silven and Nakahara do not disclose: wherein the soft coating is applied using PVD coating technology.
However, Lee teaches in a similar semiconductor process that the In-Sn alloy is formed with a PVD process in [0086]
References Silven, Lee and Nakahara are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Silven and Nakahara with the specified features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Silven, Lee and Nakahara so that PVD coating is used to form the Sn-In soft coating as taught by Lee in Silven’s and Nakahara’s method since, PVD process is one of the most commonly used processes to deposit layers in semiconductor arts.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with Applicant’s arguments with respect to Ikeda reference in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art references of Silvennoinen et al (US 2015/0359143 A1) in view of Nakahara et al (US 9,412,679 B1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811